     Case 2:14-cv-02234-TLN-DMC Document 295 Filed 12/09/19 Page 1 of 3




1     BRYAN A. MERRYMAN (SBN 134357)
      bmerryman@whitecase.com
2     CATHERINE S. SIMONSEN (SBN 307325)
      catherine.simonsen@whitecase.com
3     WHITE & CASE LLP
      555 S. Flower Street, Suite 2700
4     Los Angeles, CA 90071-2433
      Telephone: (213) 620-7700
5     Facsimile: (213) 452-2329
6     BIJAL V. VAKIL (SBN 192878)
      bvakil@whitecase.com
7     JEREMY OSTRANDER (SBN 233489)
      jostrander@whitecase.com
8     HALLIE KIERNAN (SBN 313541)
      hallie.kiernan@whitecase.com
9     WHITE & CASE LLP
      3000 El Camino Real
10    Two Palo Alto Square, Suite 900
      Palo Alto, CA 94306
11    Telephone: (650) 213-0300
      Facsimile: (650) 213-8158
12
      STEFAN M. MENTZER (admitted pro hac vice)
13    smentzer@whitecase.com
      WHITE & CASE LLP
14    1221 Avenue of the Americas, Floor 49
      New York, NY 10020
15    Telephone: (212) 819-8200
      Facsimile: (212) 354-8113
16
      Attorneys for Defendant
17    WALMART INC.
18
                                      UNITED STATES DISTRICT COURT
19
                                  EASTERN DISTRICT OF CALIFORNIA
20
      SHARIDAN STILES, an individual, STILES             Case No. 2:14-cv-02234-MCE-DMC
21    4 U, INC., a California corporation,
                                                         WALMART INC.’S RESPONSE TO
22                      Plaintiffs,                      PLAINTIFFS SHARIDAN STILES
                                                         AND STILES 4 U, INC.’S NOTICE OF
23           v.                                          REQUEST TO SEAL DOCUMENTS
                                                         AND REDACT MOTION TO
24    WALMART INC.; AMERICAN                             COMPEL
      INTERNATIONAL INDUSTRIES,
25                                                       Hon. Morrison C. England, Jr.
                        Defendants.                      U.S. Magistrate Judge Dennis M. Cota
26                                                       Hearing date:
                                                         Courtroom: 304
27                                                       Time:
28
         WALMART’S RESPONSE TO PLAINTIFFS’ NOTICE OF REQUEST TO SEAL DOCUMENTS AND REDACT MOTION TO COMPEL
                                                                                Case No. 2:14-cv-02234-MCE-DMC
     Case 2:14-cv-02234-TLN-DMC Document 295 Filed 12/09/19 Page 2 of 3




1            Pursuant to the Stipulated Protective Order (ECF No. 178) and Local Rule 141, Walmart

2     Inc., (“Walmart”) by and through its undersigned counsel, hereby files its Response to Plaintiffs

3     Sharidan Stiles and Stiles 4 U, Inc.’s Notice of Request to Seal Documents and Redact Motion to

4     Compel, ECF No. 289.

5            Under the Protective Order, the party designating a document as CONFIDENTIAL –

6     SUBJECT TO PROTECTIVE ORDER bears the burden of demonstrating the basis for sealing

7     the document, the statutory or other authority for sealing, the requested duration, and the identity

8     of persons to be permitted access to the documents. (ECF No. 178 ¶ 14; L.R. 141.) The

9     documents produced by Walmart and attached by plaintiffs to the plaintiffs’ motion to compel

10    depositions and/or motion for leave to take depositions in excess of 10 (“the Motion”) (ECF No.

11    288), are all designated confidential under the Protective Order as containing “privileged,

12    confidential, or nonpublic information, including, but not limited to, trade secrets, research,

13    design, development, financial, technical, marketing, planning, personal, or commercial

14    information, as such terms are used in the Federal Rules of Civil Procedure and any applicable

15    case law interpreting Rule 26(c)(1)(G) or the former Rule 26(c)(7), contracts; proprietary

16    information; vendor agreements; personnel files; claim/litigation information; or certain policies

17    and procedures.” (ECF No. 178 at 2–3.)

18           Here Walmart, the party seeking to seal documents, bears the burden of showing the basis

19    for sealing the requested documents. Kamakana v. City & Cnty. Of Honolulu, 447 F.3d 1172,

20    1178 (9th Cir. 2006).     However, “[t]he public policies that support the right to access of

21    dispositive motions, and related materials, do not apply with equal force to non-dispositive

22    materials.” Id. at 1179. “[T]he usual presumption of the public’s right to access is rebutted,”

23    where, as here, the documents are attached to a non-dispositive motion. Id. at 1180.

24           Exhibits 15 and 16 were previously attached to plaintiffs’ motion seeking leave to join

25    additional defendants as Exhibits 6 and 18, respectively, and ordered sealed by the Court on July

26    19, 2019. (ECF No. 242.) Walmart requests these documents be sealed in accordance with the

27    Court’s prior order.    Walmart also requests that the Court maintain the redaction of any

28    quotations or descriptions of the Exhibits in the Motion.
         WALMART’S RESPONSE TO PLAINTIFFS’ NOTICE OF REQUEST TO SEAL DOCUMENTS AND REDACT MOTION TO COMPEL
                                                                                Case No. 2:14-cv-02234-MCE-DMC
     Case 2:14-cv-02234-TLN-DMC Document 295 Filed 12/09/19 Page 3 of 3




1                                                  Respectfully Submitted,

2

3     Dated:   December 9, 2019                         WHITE & CASE LLP
4
                                                        By:       /s/ Jeremy Ostrander
5                                                             Jeremy Ostrander
6                                                       Attorneys for Defendant
                                                        Walmart Inc.
7
8

9

10
11

12
13

14
15

16

17
18

19

20
21

22

23
24

25

26

27
28
         WALMART’S RESPONSE TO PLAINTIFFS’ NOTICE OF REQUEST TO SEAL DOCUMENTS AND REDACT MOTION TO COMPEL
                                                                                Case No. 2:14-cv-02234-MCE-DMC
